Citation Nr: 0330447	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  03-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans Service Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1967 to May 1969, including service in the Republic 
of Vietnam from October 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

The claimant appeared and offered testimony in support of his 
claim at a hearing held at the RO in May 2003 before the 
undersigned Acting Veterans' Law Judge.  A transcript of that 
hearing is of record.

The record shows that the veteran has claimed entitlement to 
service connection for hepatitis, and has also indicated a 
desire to claim service connection for residuals of a heart 
attack and arthritis of multiple joints.  He has further 
stated that he has been unable to work since May 2000.  Those 
matters are referred to the RO for appropriate action

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board finds that the instant appeal must be remanded to 
the RO to fulfill VA's duty to assist the claimant pursuant 
to the VCAA.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred,. 38 C.F.R. § 3.304(f) (2003).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.   See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In the instant case, the veteran has pointed out that the RO 
did not obtain his service personnel records, and he alleges 
that he was awarded the Combat Infantryman's Badge (CIB) and 
other awards or citations showing that he is a Vietnam combat 
veteran.  The Board finds that further development action is 
required in that regard, and this case will be remanded for 
that purpose.

While this case is in remand status, in the event that it is 
determined that the veteran did not engage in combat with the 
enemy in Vietnam, an attempt should be made to verify his 
claimed inservice stressors by research of his unit's 
records.  In the event that it is determined that the veteran 
engaged in combat with the enemy in Vietnam or in the event 
that a claimed inservice stressor is verified by official 
records, the veteran should be afforded a psychiatric 
examination to determine whether a diagnosis of PTSD is 
appropriate and whether PTSD, if diagnosed, is linked to 
combat and/or to a verified stressor.  

Under the circumstances, this case is REMANDED for the 
following:

1.  The veteran should be requested to 
complete and submit a PTSD Stressor 
Questionnaire. 

2.  An attempt should be made to obtain 
the veteran's service personnel records, 
to include DA Form 20.

3.  An attempt should be made to 
determine whether the veteran was awarded 
the CIB or another award or citation 
indicating that he engaged in combat with 
the enemy in Vietnam.  

4.  In the event that it is determined 
that the veteran did not engage in combat 
with the enemy in Vietnam, an attempt 
should be made to verify his claimed 
inservice stressors by sending copies of 
his completed PTSD Stressor 
Questionnaire, DD Form 214, and DA Form 
20 to the United States Armed Services 
Center for Research of Unit Records 
(CRUR), 7798 Cissna Road, Springfield, 
Virginia 221150, with a request that an 
attempt be made to verify the claimed 
inservice stressors.  

5.  If and only if it is determined that 
the veteran engaged in combat with the 
enemy in Vietnam or CRUR has verified one 
or more of the veteran's claimed 
inservice stressors, then the veteran 
should be scheduled for a psychiatric 
examination.  The examiner should 
determine the nature, severity, and date 
of onset of any psychiatric condition 
found present.  The requested examination 
should be completed in compliance with 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).    If PTSD is diagnosed, the 
examiner should identify the combat 
experience or stressor verified by CRUR 
upon which that diagnosis is based. 

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claim may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case (SSOC) and an opportunity to respond thereto.  The SSOC 
should notify the veteran of any information, and any medical 
or lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to assist the veteran.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter which 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


	                  
_________________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


